Citation Nr: 0722820	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection DeQuervain's tendonitis of 
the right thumb with tenosynovitis of the right hand and 
wrist (claimed as residuals of a right hand injury).



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a video conference hearing, 
before the undersigned, in April 2006.  He did not report.

Shortly thereafter, information was forwarded to the Board 
that appellant was hospitalized at the time the hearing was 
scheduled.  His representative requested that the hearing be 
rescheduled as quickly as possible.

This is taken as a motion for a new hearing date, based on 
good cause.  Good cause has been shown and the matter will be 
returned to the RO for scheduling of a new video hearing.

Accordingly, the case is REMANDED for the following action:

Appellant should be rescheduled for a 
video conference hearing with Board 
personnel in accordance with applicable 
procedures.  He and his representative 
should be notified of the time and place 
to report.  If he determines that he does 
not want a hearing, he should so inform 
the RO in writing.  The case should then 
be returned to the Board to the extent 
applicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




